


EXHIBIT 10.32
SYNNEX CORPORATION
2003 STOCK INCENTIVE PLAN
AMENDMENT TO STOCK OPTION AWARD


This Amendment to the Notice of Stock Option Grant and Stock Option Agreement
between SYNNEX Corporation (the “Company”) and Thomas Alsborg (the “Executive”)
with respect to the grant of an Option on March 30, 2007, January 18, 2008,
October 3, 2008, September 29, 2009, October 7, 2010, and October 5, 2011 to
purchase Common Stock of the Company (the “Agreements”), is entered into by and
between the Company and the Executive, and such Amendment shall be effective, as
of October 31, 2012.
WHEREAS, the parties hereto wish to make certain modifications to the Agreements
to reflect the terms of the offer letter to the Executive, dated November 2,
2012;
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
conditions contained in the Agreements and this Amendment, the parties hereby
agree as follows:
1.The Vesting Schedule set forth in the Notice of Stock Option Grant is hereby
amended to read as follows:
Vesting Schedule:    This Option becomes exercisable with respect to the first
12/60th of the shares subject to this Option when you complete 12 months of
continuous “Service” (as defined in the Plan) from the Vesting Commencement
Date. Thereafter, this Option becomes exercisable with respect to an additional
1/60th of the shares subject to this Option when you complete each additional
month of Service. If you remain in continuous Service through May 31, 2013 (the
“Transition Date”), this Option will continue to become exercisable in
accordance with the foregoing schedule through January 31, 2014 (the “Deemed
Termination Date”) or, if earlier, when this Option becomes exercisable with
respect to 100% of the shares subject to the Option.
2.The “Tax Treatment” provision of the Stock Option Agreement is hereby amended
to read as follows:
Tax Treatment:    This Option is intended to be a nonstatutory option. If this
Option is designated as an incentive stock option in the Notice of Stock Option
Grant, then it shall be deemed to be a nonstatutory option to the extent
required by the $100,000 annual limitation under Section 422(d) of the Internal
Revenue Code or pursuant to Section 1.424-1(c) of the regulations of the
Department of Treasury as a result of the Amendment to the Stock Option Award,
effective as of October 31, 2012.
3.The “Vesting” provision of the Stock Option Agreement is hereby amended to
read as follows:

- 1 -

--------------------------------------------------------------------------------



Vesting
This Option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. This Option will in no event become exercisable for additional
shares after your Service has terminated for any reason, provided that this
Option will continue to become exercisable in installments through the Deemed
Termination Date if you remain in continuous Service through the Transition
Date.
4.The “Regular Termination” provision of the Stock Option Agreement is hereby
amended to read as follows:
Regular Termination
If your Service terminates for any reason except Misconduct, Death or
Disability, then this Option will expire at the close of business at Company
headquarters on the date three (3) months after the date your Service terminates
(or, if earlier, the Expiration Date). The Company has discretion to determine
when your Service terminates for all purposes of the Plan and its determinations
are conclusive and binding on all persons. Notwithstanding the foregoing, if you
remain in continuous Service through the Transition Date, then this Option will
expire at the close of business at Company headquarters on the Deemed
Termination Date (or, if earlier, the Expiration Date).
5.The “Death” provision of the Stock Option Agreement is hereby amended to read
as follows:
Death
If you die, then this Option will expire at the close of business at Company
headquarters on the date 12 months after the date your Service terminates (or,
if earlier, the Expiration Date). During that period of up to 12 months, your
estate or heirs may exercise the Option. Notwithstanding the foregoing, if you
remain in continuous Service through the Transition Date, then this Option will
expire at the close of business at Company headquarters on the date 12 months
after the Deemed Termination Date (or, if earlier, the Expiration Date).
6.The “Disability” provision of the Stock Option Agreement is hereby amended to
read as follows:
Disability
If your Service terminates by reason of Disability, then this Option will expire
at the close of business at Company headquarters on the date 12 months after the
date your Service terminates (or, if earlier, the Expiration Date).
Notwithstanding the foregoing, if you remain in continuous Service through the
Transition Date,

- 2 -

--------------------------------------------------------------------------------



then this Option will expire at the close of business at Company headquarters on
the date 12 months after the Deemed Termination Date (or, if earlier, the
Expiration Date).
7.The “Transfer of Option” provision of the Stock Option Agreement is hereby
amended to read as follows:
Transfer of Option
In general, only you can exercise this Option prior to your death. You cannot
transfer or assign this Option, other than as designated by you by will or by
the laws of descent and distribution, except as provided below. For instance,
you may not sell this Option or use it as security for a loan. If you attempt to
do any of these things, this Option will immediately become invalid. You may in
any event dispose of this Option in your will. Regardless of any marital
property settlement agreement, the Company is not obligated to honor a notice of
exercise from your former spouse, nor is the Company obligated to recognize your
former spouse’s interest in your Option in any other way.
However, if this Option is a nonstatutory stock option, then the Committee may,
in its sole discretion, allow you to transfer this Option as a gift to one or
more family members. For purposes of this Agreement, “family member” means a
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law or sister-in-law
(including adoptive relationships), any individual sharing your household (other
than a tenant or employee), a trust in which one or more of these individuals
have more than 50% of the beneficial interest, a foundation in which you or one
or more of these persons control the management of assets, and any entity in
which you or one or more of these persons own more than 50% of the voting
interest.
In addition, if this Option is a nonstatutory stock option, then the Committee
may, in its sole discretion, allow you to transfer this option to your spouse or
former spouse pursuant to a domestic relations order in settlement of marital
property rights.
The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.
8.Except as expressly modified by this Amendment, the terms and provisions of
the Agreements shall remain unchanged and in full force and effect.
9.Any modification to this Amendment shall be effective only if it is in writing
and signed by the parties to be bound thereby.

- 3 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment, effective as of
the day and year first above written.
 
 
 
SYNNEX CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
November 8, 2012
By:
/s/ Simon Leung
 
 
 
 
Simon Leung
 
 
 
 
Senior Vice President, General Counsel and
 
 
 
Corporate Secretary
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
November 8, 2012
 
/s/ Thomas Alsborg
 
 
 
 
Thomas Alsborg
 
 
 
 
 
 
 








- 4 -